Title: From Thomas Jefferson to Daniel Brent, 9 March 1821
From: Jefferson, Thomas
To: Brent, Daniel

Monticello
Mar. 9. 21.Th Jefferson acknoleges the reciept of mr Brent’s note of Feb. 26. and returns thanks for the repeated favors & attentions to his foreign correspondence. more and more disinclined to the labors of
			 the writing table, his intrusions on mr Brent’s kind offices will become less frequent, tho probably not altogether discontinued. he prays him to accept the assurance of his constant friendship
			 &
			 respect.